         UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF NEW YORK




-----------------------------X
                             :
PATRICIA RANTA, et al.,      :
                             :    14-CV-3794 (FB)(LB)
                Plaintiff,   :
                             :    November 24, 2020
                             :
           V.                :    Brooklyn, New York
                             :
CITY OF NEW YORK, et al.,    :
                             :
                Defendant.   :
-----------------------------X


   TRANSCRIPT OF CIVIL CAUSE FOR TELEPHONE CONFERENCE
             BEFORE THE HONORABLE LOIS BLOOM
              UNITED STATES MAGISTRATE JUDGE

APPEARANCES:

For the Plaintiff:          PETER DEE, ESQ.



For the Defendant:          MARK ZUCKERMAN, ESQ.
                            BRYAN HA, ESQ.


Audio Operator:


Court Transcriber:          ARIA SERVICES, INC.
                            c/o Elizabeth Barron
                            102 Sparrow Ridge Road
                            Carmel, NY 10512
                            (845) 260-1377



Proceedings recorded by electronic sound recording,
transcript produced by transcription service
                                                                    2



 1                 THE CLERK:     Civil cause for telephone status

 2   conference, docket number 14-CV-3794, Ranta v. City of

 3   New York.

 4                 Will the parties please state your names for

 5   the record.

 6                 MR. DEE:     This is Peter Dee with the law

 7   firm of Mavronicolas & Dee for the plaintiffs.

 8                 MR. ZUCKERMAN:     Mark Zuckerman, office of

 9   the corporation counsel, for defendants City of New

10   York and Stephen Chmil.

11                 MR. HA:    Bryan Ha with the Law Office of

12   Richard Signorelli for defendant Louis Scarcella.

13                 THE CLERK:     The Honorable Lois Bloom

14   presiding.

15                 THE COURT:     Good afternoon, Mr. Dee, Mr.

16   Zuckerman, and Mr. Ha.        This is a telephone conference

17   in plaintiff’s civil rights action.        I hate to say it

18   but it feels like the parties here are never going to

19   get anything done and we’re going to be stuck in this

20   vortex of fighting about almost everything in the case.

21   This conference is to resolve the dispute regarding the

22   protective order.        Defendants want a protective order

23   prohibiting the use of records from the underlying

24   criminal case outside of this litigation, and

25   plaintiffs will not agree.
                                                                     3



 1                Mr. Dee, I have said all along that they’re

 2   going to want something in place before they start

 3   turning over other records.          It’s unclear to me, sir,

 4   what Mr. Ranta’s position is because you don’t remember

 5   Mr. Ranta.    Okay, he signed a release and that enables

 6   you, on behalf of his former spouse, plaintiff Patricia

 7   Ranta, and his two children, Nicholas and Priscilla

 8   Ranta, to get the records so you can try to make your

 9   claim that this was negligent infliction of emotional

10   distress, that it was loss of consortium as to Patricia

11   Ranta, and that these two officers should not have been

12   hired and that it was negligent on the City to keep

13   them on or to hire them in the first place, that there

14   was no training.

15                MR. DEE:     Correct.

16                THE COURT:     So I don’t really get why I’m

17   dealing with David Ranta.       I don’t have anything to do

18   with David Ranta and you shouldn’t have anything to do

19   with him, either.       And if you want to represent him in

20   a separate proceeding, that’s fine, but he’s not in

21   this proceeding.    So why am I hearing that you have to

22   turn these documents over to him?          That’s not what he

23   signed.   He signed something giving you authority to

24   get these documents for the purpose of the case against

25   Patricia -- the case where you’re representing
                                                                       4



 1   Patricia, Nicholas, and Priscilla.

 2                 MR. DEE:     Yes.   He’s authorized me to act as

 3   his agent in order to get those documents, to which

 4   he’s entitled.

 5                 THE COURT:     But he’s not party to this case,

 6   sir.

 7                 MR. DEE:     That’s correct, and I submitted

 8   the authorization through a FOIA request, actually, not

 9   even through anything technically connected with this

10   case.    So when I informed him, after our conversation

11   with the D.A. which Mr. Zuckerman arranged, the D.A.

12   informed us that the records that David Ranta’s prior

13   lawyer had received with his own authorization was a

14   more limited set of documents than what we will expect

15   to receive.     And when I informed Mr. Ranta of that, he

16   said, well, I want copies -- I want copies.         He wants

17   to see what’s new in his record that’s now being turned

18   over that wasn’t turned over before.

19                 THE COURT:     That’s fine, but he can file his

20   own separate case.       I don’t have him in this case.      So

21   I understand that he signed a release and from what I

22   understand, the law has changed, which is why his

23   lawyer did not get everything that they may produce to

24   you.    But unless you’re representing him in some

25   capacity, I shouldn’t be dealing with David Ranta.
                                                                 5



 1   He’s not part of this case.

 2             Mr. Zuckerman, the City settled the case

 3   with Mr. Ranta.     I don’t know if there were any

 4   provisos in that case that he had to keep anything

 5   confidential.     So I don’t understand why the City is

 6   expecting me to deal with David Ranta in this case,

 7   where he’s not a party.

 8             MR. ZUCKERMAN:      Well, your Honor, as you

 9   ruled I believe at the last conference that these

10   documents --

11             THE COURT:      I did not rule.   I did not rule.

12   I say that generally speaking, parties enter into

13   confidentiality agreements, which means that they’re

14   only going to exchange documents for the purpose of

15   this litigation, and that they agree that they’re not

16   going to do anything with those documents like put them

17   on the internet.     But Mr. Dee is not saying he’s going

18   to put them on the internet and Ms. Priscilla,

19   Nicholas, and Patricia Ranta aren’t saying they’re

20   going to put them on the internet.

21             MR. ZUCKERMAN:      Well, we don’t believe that

22   a 160.50 release that was provided to the Kings County

23   D.A. for use in this case should be used as a funnel of

24   documents that are produced in this case by Mr. Dee to

25   David Ranta, who is a nonparty.     I mean, it’s just not
                                                                 6



 1   appropriate.

 2             THE COURT:      So if David Ranta wants to apply

 3   -- excuse me.   If David Ranta wants to apply for those

 4   documents, he’ll be entitled to them, won’t he?

 5             MR. ZUCKERMAN:      I don’t know what objections

 6   if any the Kings County D.A. may have but that’s not

 7   what’s being dealt with in this case.

 8             THE COURT:      I agree with you that that’s not

 9   what I need to deal with in this case, but that’s what

10   both sides are presenting to me as the dispute here.

11              So, Mr. Dee, I do believe you’re entitled to

12   get documents and I do believe that the documents

13   should be produced to you, and I do believe that your

14   clients have gotten permission from David Ranta to get

15   those documents.

16              MR. DEE:     Correct.

17              THE COURT:     What else is it that I need to

18   discuss about Priscilla, Nicholas, and Patricia Ranta,

19   because as to David Ranta’s rights, unless you

20   represent him in this matter, I don’t know what his

21   rights are just because he signed something saying that

22   you are authorized as his agent to get these records.

23              MR. DEE:     Well, as his agent, he’s asked me

24   to give him copies of the records and it’s his -- as we

25   discussed at the last conference, the whole purpose
                                                                       7



 1   about sealing this is to protect him, not the City --

 2                 THE COURT:     I understand that but he’s not a

 3   plaintiff before the Court and you’re asking me to

 4   make --

 5                 MR. DEE:     I understand, your Honor.

 6                 THE COURT:     You’re asking me to make a

 7   determination on whether or not he’s entitled to

 8   documents, where I do not have him as a party to this

 9   litigation.     Why don’t you file a separate matter for

10   him and you could duke it out with the defendants.           If

11   this was a FOIA request, that’s state law, it’s not

12   even federal law.        FOIA is a state law.   So if he

13   wanted the same documents that are being produced to

14   you as counsel to his ex-wife and children, he may be

15   entitled to them, but I don’t know that he has to get

16   them through this case.        He authorized you as his agent

17   to get those disclosures for this case, Mr. Dee.

18                 MR. DEE:     Correct, but he also asked for a

19   copy, which he’s entitled to, of the documents through

20   me as his agent, and I submitted the request as a FOIA

21   with the authorization attached.        I didn’t even

22   reference this case necessarily.        So the issue of him

23   signing the form and me submitting it to the D.A.’s

24   office, that really is outside of this case.           The D.A.

25   is treating it as though it’s a subpoena response
                                                                   8



 1   according to them but technically, it’s a FOIA request

 2   that I submitted with the proper authorization.        If the

 3   D.A. wants a protective order, they can seek one in

 4   state court as you note.

 5                But part of the scope of my agency as the

 6   recipient of those documents is to give a copy to him

 7   and he can do with them, as his documents, what he

 8   wants.   And as I mentioned to Mr. Zuckerman, if he

 9   wanted to put some things on the internet, I can’t stop

10   him from doing that.      These are his -- these are

11   technically his documents so I don’t understand why we

12   to have some specific details of confidentiality and

13   use of those documents in an order in this case, where

14   really it’s up to him what he wants to do with those

15   documents.     And what the City is really trying to do

16   here is limit the use of these documents in a way that

17   will curtail me and David Ranta potentially in the

18   future for whatever else he might want to use them for,

19   and I don’t think that’s appropriate.

20                THE COURT:   I have no interest in curtailing

21   David Ranta.     He is not a party to this action.     I do

22   believe that under ordinary circumstances, when a case

23   is filed, and it could be an employment case, and there

24   are going to be records turned over of other people who

25   worked for the employer, there’s going to be a
                                                              9



 1   protective order, which I generally oversee and I get

 2   it to be mutual.

 3                So for instance, Patricia Ranta is having to

 4   turn over records regarding her medical and mental

 5   health treatment, so I wouldn’t want the defendants to

 6   be able to use that for any other purpose.    So the

 7   protective order would protect Ms. Ranta’s rights

 8   regarding her medical records, which she had to sign a

 9   release in order for those records to be used in the

10   case.   So I understand what you’re saying to me but how

11   do we resolve this?

12                And, Mr. Zuckerman, I do believe that Mr.

13   Dee’s point is well-taken, that there is a state law

14   process for you to try to stop David Ranta from using

15   these documents.    I don’t know what you’re going to

16   claim as the basis since I do believe Mr. Dee has

17   correctly stated the purpose of the law is to seal the

18   documents to protect the person who was wrongly

19   convicted.    And since the City already settled this

20   case that Mr. Ranta brought, I’m not interested in

21   dealing with David Ranta’s claim and the City’s

22   reluctance to turn over documents in his ex-wife’s

23   case.   I don’t think you’ve given me any law.    I do

24   understand that you made some progress, that the Kings

25   County D.A. said they’ve produced the disks that had
                                                                   10



 1   previously been produced to Pierre Sussman (ph) and

 2   that that would be produced within two weeks.

 3                Was that already done, Mr. Dee?

 4                MR. DEE:     No.   By the way, Mr. Zuckerman

 5   informed them not to produce the documents until this

 6   issue was resolved between us and the Court and I take

 7   issue with that.

 8                MR. ZUCKERMAN:     I asked them to wait until

 9   we get a ruling on the confidentiality part of this so

10   we have a ruling before they do it, but they’re ready

11   to turn them over.

12                THE COURT:     Again, your letter to me said

13   that they were going to produce it within two weeks,

14   and that letter was sent to me on November 10 th , and I

15   do believe we’re two weeks past that date.        Look, I

16   don’t want you to play this on both sides, Mr.

17   Zuckerman.    That does nothing for us, all right?      You

18   have this situation.       I understand the City and the Law

19   Department’s position but I do not have a case where

20   David Ranta is at issue.        He is not part of this case.

21   He’s already signed a rehearse.        That release was to

22   make Mr. Dee his agent, and I don’t understand why I am

23   being called upon to deal with somebody who is a

24   nonparty who has a right to those records.

25                MR. ZUCKERMAN:      Your Honor, I don’t believe
                                                                  11



 1   he has a right to those records through this

 2   proceeding.     The last time we met, we talked about a

 3   resolution where the Kings County D.A.’s office was

 4   going to turn over documents to Mr. Dee to be produced

 5   to us as part of this case and for the purposes of this

 6   litigation.     There was nothing about documents going to

 7   David Ranta.     If David Ranta wants these documents, he

 8   should submit a proper request, either in --

 9                 THE COURT:     He did, he did, he did.

10                 MR. DEE:     He did.    He did through me.

11                 THE COURT:     Through Mr. Dee.

12                 MR. DEE:     Exactly.   Your Honor --

13                 THE COURT:     He filed a FOIA request through

14   Mr. Dee.   Mr. Dee filed it on his behalf.

15                 MR. DEE:     And if I -- and what we should put

16   in this protective order is that the defendants, when I

17   turn it over to them, analogous to the plaintiff’s

18   medical records, are bound to the confidentiality.          If

19   David Ranta decides he wants to do something or

20   instructs me to do something outside of this case with

21   respect to those records, that’s his choice.

22                 THE COURT:     I don’t agree with you there

23   because, again, I don’t really understand why David

24   Ranta -- are you representing him?

25                 MR. DEE:     Only in so far as I’m the agent to
                                                                12



 1   receive these records for him.

 2               THE COURT:   Well, again, if you’re the agent

 3   to receive the records and you’re receiving the records

 4   on behalf of his former spouse and his children, then

 5   you can be subject to a mutual confidentiality order

 6   for the purpose of this proceeding.     But that doesn’t

 7   tie David Ranta’s hands because he’s not a party to

 8   this proceeding.

 9               And if he is somebody who is entitled to

10   these documents, Mr. Zuckerman, then I don’t know what

11   the City expects the Court to do.     The FOIA law says

12   that somebody has the right to get their documents in

13   their underlying criminal case where that criminal case

14   has been sealed for their protection.     So he’s entitled

15   to these documents.

16               MR. ZUCKERMAN:    Your Honor, the FOIL -- a

17   FOIL request is different from the scope of documents

18   that would be produced in this litigation, and it was

19   the Kings County D.A.’s understanding from the last

20   conference that these documents were being turned over

21   for use in this litigation.     It wasn’t -- these

22   documents are not being produced in response --

23               THE COURT:   Mr. Zuckerman, I’ve never had

24   the Kings County D.A. on the line, I’ve only had you on

25   the line.   So when you’re telling me that it was their
                                                               13



 1   understanding, we’re talking about the game of

 2   telephone here because I’ve never had the Kings County

 3   D.A. come on the line.    And if they wanted to be an

 4   interested party and give me case law to support their

 5   position, they were entitled to do that.     But instead,

 6   you keep writing letters to me as if I’ve already ruled

 7   on this.

 8              I have not, and you’re not supplying me with

 9   anything other than the argument that they shouldn’t

10   have to turn over documents to David Ranta.     I’m not

11   turning documents over to David Ranta.     Mr. Dee has

12   gotten him to sign a release, which is a 160.50

13   release, so I don’t know why you’re saying it isn’t.

14              MR. ZUCKERMAN:    All I’m saying is that a

15   response to a FOIL request will necessarily involve

16   different documents than documents that are being

17   produced in this litigation.     All I’m saying is that

18   the Kings County D.A. has not responded to the FOIL

19   request of Mr. Dee that he’s apparently making on

20   behalf of Mr. Ranta.     They’re two different things.

21              THE COURT:    And when I tell you that Mr. Dee

22   has gotten Mr. Ranta to sign a CPL 160.50 release, can

23   we agree that that has happened?

24              MR. ZUCKERMAN:    Yes.

25              THE COURT:    So maybe there’s a FOIA request
                                                                 14



 1   that’s separate and apart but that CPL 160.50 provides

 2   that sealed records shall be made available to the

 3   person accused or to such person’s designated agent.

 4   Isn’t that correct?

 5               MR. ZUCKERMAN:    I would disagree.   An

 6   unsealing release just unseals documents.      It doesn’t

 7   indicate the scope of the documents that have to be

 8   produced.

 9               THE COURT:    Do I have to go back and pull

10   the 160.50 release?      I think I’m quoting from the

11   actual form 160.50 release:      “That the sealed records

12   shall be made available to the person accused or to

13   such person’s designated agent.”

14               MR. ZUCKERMAN:    There still has to be a

15   subpoena or a document request or a FOIL request,

16   depending on the type of proceeding in which the

17   unsealing release is being provided.

18               THE COURT:    Mr. Zuckerman, you are going

19   around and around and around in circles.      Mr. Dee has

20   produced an unsealing request signed by David Ranta.

21   Mr. Dee is entitled to those records.      You are saying

22   unless he signs something, the Brooklyn D.A. doesn’t

23   want to give him the records, but you’ve given me no

24   basis for withholding those records.

25               MR. ZUCKERMAN:    I’m not trying to have the
                                                                 15



 1   Kings County D.A. withhold the records.      I’m saying

 2   those documents should not be funneled by Mr. Dee to

 3   David Ranta, and then he’s going to put them on the

 4   internet and somehow we’re barred by responding.        I

 5   mean, that’s not appropriate.

 6                THE COURT:   Why are you barred -- why are

 7   barred by -- what is barred by responding?        You want to

 8   go on the internet, too?      You can go on the internet.

 9                MR. ZUCKERMAN:   Not really but --

10                THE COURT:   I’m not -- I’m not preventing

11   you.   But all I’m saying is, I cannot govern Mr. David

12   Ranta and I cannot say to Mr. Dee that if Ranta signed

13   this and if 160.50 provides that the sealed records

14   shall be made available to the person accused or to

15   such person’s designated agent, it covers David Ranta.

16   Doesn’t that sound reasonable to you, Mr. Zuckerman?

17                MR. ZUCKERMAN:   Well, there still has to be

18   either a proper mechanism for --

19                THE COURT:   What is the proper mechanism,

20   sir?   You’re really driving me a little bit crazy.

21   What’s the proper mechanism?      He did a FOIA request.

22   You’re saying it’s not that.      He did a 160.50 rehearse.

23   You’re saying it’s not that.      What is the proper

24   mechanism.

25                MR. ZUCKERMAN:   I mean, it’s a request -- I
                                                               16



 1   mean, the proper mechanism is actually a subpoena but

 2   the Kings County D.A. agreed to produce these documents

 3   without a subpoena.

 4             MR. DEE:     I’ll be submitting a subpoena as

 5   well just so we don’t have this dispute later.      I’ll do

 6   a subpoena, I’ve already done the FOIA request, I’ve

 7   got the release.   If the D.A. wants to designate

 8   certain documents confidential or file their own motion

 9   for a protective order, I’d be happy to address that,

10   but this is just undue delay.    It’s been six years

11   since we filed this case, it’s been about thirty years

12   since David Ranta was put in jail.     It’s too much, and

13   we’re not going to allow the City to take little

14   shortcuts here to try and get some other objective.       I

15   mean, this is not how this should be done.

16             THE COURT:     Mr. Dee, I mostly agree with

17   that you’re saying but I also have an issue with -- I

18   don’t have David Ranta in this case.    I have no way of

19   controlling David Ranta’s behavior.    But I also

20   understand that if he’s not a plaintiff in this case

21   and the people that you do represent have some sort of

22   -- I wouldn’t say it’s a conflict but they have very

23   different interests and claims here.     You’re not saying

24   that Patricia Ranta or Priscilla Ranta or Nicholas

25   Ranta want to put these things on the internet.
                                                                   17



 1                MR. DEE:     I’m not saying anybody does.   I’m

 2   just saying if David gets these documents, I don’t want

 3   to have him be bound by a confidentiality order that

 4   doesn’t let him use them how he would otherwise be

 5   authorized to use them, as someone who was wrongfully

 6   framed and put in jail for 25 years.       If he wants to

 7   put these things --

 8                THE COURT:     Again, I do not have David Ranta

 9   in front of me so I would not enter into any sort of

10   order where David Ranta’s conduct is the subject.        He

11   is not a party to this action.

12                MR. DEE:     Exactly, your Honor.   All I would

13   ask is that we require the defendants to maintain a

14   confidentiality of those unsealed documents, just like

15   they would of plaintiff’s medical authorizations.        My

16   agency to deal with these documents for David is

17   between myself and him.       If I abuse that agency to him,

18   he has his proper methods to deal with that.        It’s not

19   for the City to try to curtail how -- you know, the

20   scope of that agency or what he might do with those

21   documents.

22                THE COURT:     Mr. Zuckerman, I don’t find that

23   there’s any basis that’s been presented to the Court

24   which would authorize the withholding of the documents

25   that were supposed to be turned over.       That was just
                                                               18



 1   the first production of disks pursuant to the FOIL

 2   request.     You say that the remainder of the responsive

 3   documents that are not privileged are going to be

4    produced in February and there will be a privilege log.

 5   So, you know, again, it said, counsel for all parties

 6   met telephonically with a representative of Kings

7    County D.A.’s office and accepted this approach.

 8   That’s what should have happened.     You should have

 9   turned over those disks of the documents previously

10   produced.

11                And as to any of the new documents, you have

12   your method here.     You can claim that there’s a

13   privilege and produce a privilege log or you’ll turn

14   them over in February, 2021.     I don’t understand why

15   I’m being asked over and over again, Mr. Zuckerman, to

16   decide something that I’ve already told you -- I don’t

17   have David Ranta, Mr. Dee is entitled to get these

18   documents.     And if you want an order saying unless

19   they’re turned over within X period of time, it’s going

20   to be on the City, not on the D.A. because, again, I

21   don’t have Mr. Ranta before me.

22                There is nothing in 160.50 that says I must

23   get Mr. Ranta to sign something saying he’s only going

24   to use them for this litigation.     He’s not in this

25   action, he’s not before the Court.     We both need,
                                                                   19



 1   meaning plaintiff and defendant in this case both need

 2   the records in order to litigate this case.        I gave you

 3   time when the case first was called to see if the City

 4   wanted to settle the case.

 5                The City obviously didn’t put anything on

 6   the table that the Ranta children and wife wanted, ex-

 7   wife wanted, and so here we are.        And you were supposed

 8   to turn them over by your own words by today.        Mr.

 9   Zuckerman, those are going to be produced tomorrow, by

10   the 25 th , by 5:00 on the 25 th .

11                MR. ZUCKERMAN:     It’s my understanding --

12   assuming they’re in tomorrow at the Kings County D.A.,

13   I’ll contact them today and tell them to mail it but --

14                THE COURT:    I thought you said that they

15   were going to be produced within two weeks.        That was

16   the agreement back in October.

17                MR. ZUCKERMAN:     Yeah, but then we had this

18   dispute over the confidentiality so I requested in the

19   letter that that be extended.        I mean, Mr. Dee is still

20   claiming we’re under a confidentiality -- we’re bound

21   by confidentiality when he’s not.        I mean, it doesn’t

22   make any sense.

23                THE COURT:    What are you talking about?     Did

24   anybody sign anything about confidentiality?        He

25   doesn’t want you to use his client’s medical records.
                                                                  20



 1   That would be his interest in getting a confidentiality

 2   agreement.     And perhaps Patricia, Priscilla, and David

 3   have no problem saying that they will keep this records

 4   confidential.     That would be fine with me.

 5                 MR. ZUCKERMAN:     I’m talking about the Kings

 6   County D.A. documents.         Mr. Dee says we’re under an

 7   obligation to keep them confidential and David Ranta

 8   can go on the internet and use them for any purpose he

 9   wants.

10                 THE COURT:     I don’t know why he’s saying

11   that.

12                 Mr. Dee, if there’s no confidentiality order

13   in place, why do you think they have a duty to keep

14   them confidential?

15                 MR. DEE:     I think there should be a

16   confidentiality order in place with respect to the

17   defendant’s use of these unsealed documents.

18                 THE COURT:     What’s good for one side is good

19   for the other side.        If there’s going to be a

20   confidentiality provision, it’s going to cover the

21   three plaintiffs that you represent as well as the

22   defendants.

23                 MR. DEE:     That’s okay, but I’ve also got to

24   be able to give the documents to Mr. David Ranta and he

25   should not be encumbered with how he uses them.
                                                                  21



 1                THE COURT:     He’s not a plaintiff here so I

 2   wouldn’t say that I could insist that David Ranta would

 3   do anything.     He’s not a plaintiff.

 4                MR. DEE:     Or that I could not transmit them

 5   to him.    I think that’s --

 6                THE COURT:     I’m not saying -- I’m not saying

 7   any of that.     You were his agent for purposes of the

 8   release.    I understand what their concern is but David

 9   Ranta is a free agent.       He should have been able to get

10   these from Pierre Sussman but I understand that there

11   may be more records that have become available because

12   of a change in the law, and that’s something that the

13   D.A.’s office and the City is going to have to live

14   with.     But I do not have David Ranta in this lawsuit.

15                I understand that he has signed a CPL 160.50

16   release that provides that the sealed records

17   underlying his criminal court case shall be made

18   available to him or to his designated agent, who is

19   you, Mr. Dee.     I am not ruling that you cannot give

20   these cases (sic) to David Ranta because I think CPL

21   160.50 on the face of it provides that he’s entitled to

22   these records.

23                MR. DEE:     But I would also make one

24   additional point, that if David Ranta and I go through

25   these records, we talk about witnesses that were used
                                                                   22



 1   in different cases, there may be things that we’re

 2   looking at these documents or talking to certain

 3   witnesses in there that aren’t necessarily for this

 4   case.   And if he authorizes me or wants me to do that

 5   or we come to some agreement on that, I don’t want to

 6   be bound by a limitation in a confidentiality order in

 7   this case as to what I might be able to do with or on

 8   behalf of Mr. David Ranta in the future unrelated to

 9   this case.    That’s my main issue, in addition to

10   preventing from David Ranta from doing anything on his

11   own, as of his own right.

12                THE COURT:     Again, I do not have David Ranta

13   in this case.    Mr. Dee, usually, a confidentiality

14   order is protecting the documents that are exchanged in

15   discovery, saying that the plaintiffs will not use it

16   for any other purpose.       It doesn’t usually deal with

17   the lawyers because the lawyers have all sorts of

18   ethical obligations by virtue of them being officers of

19   the Court.

20                MR. DEE:     Exactly.   Okay, that’s fine with

21   me.

22                THE COURT:     Well, I don’t know what you’re

23   saying is fine with you.       Both sides have taken what

24   I’ve said in prior conferences and, in their own mind,

25   think that it supports their version of what should
                                                                   23



 1   happen in this case.

 2              Look, Mr. Zuckerman, I understand it’s a

 3   holiday.   I don’t want to make your life or the Kings

 4   County D.A.’s life more miserable.     I’ll tell you to

 5   produce by the 1 st , which is Tuesday.     It gives you an

 6   extra several days.     But that should be the disks --

 7   listen, sir, don’t start mailing them by regular mail.

 8   If you need to get something there, you know how to

 9   overnight mail it.

10              Where is it that it should be sent, Mr. Dee,

11   because I don’t want them sending it to an office that

12   you no longer go to.

13              MR. DEE:     I can have -- I can send an

14   address to Mr. Zuckerman.

15              THE COURT:     Mr. Zuckerman, the Kings County

16   D.A. is going to have to turn over these records, and

17   you’re coming up with reasons why it wasn’t done right,

18   and Mr. Ranta has a right to those records.       He signed

19   a 160.50 release.     The Court is directing you to turn

20   over the documents.     Have I made myself clear?

21              MR. ZUCKERMAN:     Absolutely.    I just have a

22   question about the confidentiality, that defendants are

23   not under any confidentiality agreement --

24              THE COURT:     Did anybody sign a

25   confidentiality agreement?
                                                                   24



 1                 MR. ZUCKERMAN:     No.

 2                 MR. DEE:     No.

 3                 MR. ZUCKERMAN:     But Mr. Dee has requested

 4   that.

 5                 THE COURT:     Yes, but --

 6                 MR. DEE:     Before I turn over the documents

 7   to the defendants, we will have to sign something about

 8   that.

 9                 THE COURT:     Well, both sides are going to

10   have to make arrangements.        When you say before I turn

11   over documents to the defendants, you’re talking about

12   the medical records.

13                 MR. DEE:     And the documents that the D.A.’s

14   office might turn over because the defendants --

15                 THE COURT:     Again, you can’t hold them to

16   confidentiality if you’re not going to have any

17   reciprocal obligation.

18                 MR. DEE:     Well, I will agree that on behalf

19   of the plaintiffs, we can make that reciprocal

20   obligation.     But as the Court noted -- as your Honor

21   noted, as an officer of the Court, as an agent, as

22   David Ranta’s agent, that’s outside of the scope of

23   this case.     But for the plaintiffs themselves, I can

24   agree to that.

25                 THE COURT:     So that’s what you need to do,
                                                                25



 1   Mr. Zuckerman.   You need to get Patricia Ranta,

 2   Priscilla Ranta, and Nicholas Ranta an agreement in

 3   place with Mr. Dee.     But as far as Mr. Dee being an

 4   agent for David Ranta for the purpose of the 160.50

 5   release, I don’t think that you can bind him as an

 6   attorney from giving those documents over to David

 7   Ranta, and you’ve provided no legal support for your

 8   position that he should be bound by some

 9   confidentiality provision.     There’s been nothing --

10              MR. ZUCKERMAN:     But we’re not bound -- but,

11   your Honor, we shouldn’t be bound either then.        I mean,

12   he can’t bind us -- if Mr. Dee isn’t going to be bound

13   by a confidentiality agreement, as your Honor I think

14   stated, we shouldn’t be bound by it, either.

15              MR. DEE:     Your client should be.

16              THE COURT:     He said that he could agree on

17   behalf of his clients, who are the plaintiffs in this

18   lawsuit.   He said that he will agree to keep the

19   records confidential for the purpose of Patricia,

20   Priscilla, and Nicholas Ranta’s lawsuit, and that he

21   wants you to agree to do the same.     That has nothing to

22   do with David Ranta.

23              MR. ZUCKERMAN:     Well, I think it does

24   because they’re not keeping the records confidential by

25   giving it to David Ranta.
                                                                26



 1              THE COURT:     They are not.

 2              MR. ZUCKERMAN:     If they’re giving it to

 3   David Ranta --

 4              MR. DEE:     They’re his records.

 5              THE COURT:     They are not.

 6              MR. DEE:     They’re his records.

 7              THE COURT:     Mr. Dee as his authorized agent

 8   is able to do that.     Whether the City likes it or not,

 9   that’s what David Ranta did.     He authorized not the

10   City but Mr. Dee to get those records.     That’s what he

11   did.   I know the City wanted it to be that the City was

12   authorized by David Ranta.     That’s not what happened.

13   David Ranta authorized Mr. Dee.     So Mr. Dee is

14   authorized to get those records and he’s authorized to

15   give them to Mr. David Ranta, and the City will also

16   get a copy of those records.     But when you say you

17   don’t want the City to be bound by any confidentiality,

18   what does that possibly mean, Mr. Zuckerman?

19              MR. ZUCKERMAN:     Well, all it means is --

20              THE COURT:     You don’t want him to give you

21   the records because you’re not going to agree to keep

22   them confidential, and Mr. Ranta is only authorizing

23   Mr. Dee to get those records for the purpose of

24   Patricia, Nicholas, and Priscilla’s case?      So you want

25   him to get those records and use them but not give them
                                                                27



 1   to the City?

 2                 MR. ZUCKERMAN:   No.   I’m saying that if

 3   David Ranta is going to go on the internet or be

 4   interviewed on t.v., whatever he decides to do, it’s

 5   standard in confidentiality agreements that we should

 6   be able to respond if we choose.       I’m not saying we

 7   would but if we choose.

 8                 THE COURT:   If you want to respond to what?

 9                 MR. ZUCKERMAN:   To whatever David Ranta does

10   with these documents.

11                 THE COURT:   And what am I tell you you can’t

12   respond to?

13                 MR. ZUCKERMAN:   Well, if we’re under a

14   confidentiality agreement, then we can’t respond.

15                 THE COURT:   Look, sir, these records were

16   unsealed and are being given to Mr. Dee.       They must be

17   given by -- the first production has to be by December

18   1 st .   Have I made myself clear?   That will be in bright

19   prose in my order so that it’s not a week from or two

20   weeks from, by December 1 st , and that you should make

21   arrangements to get them to Mr. Dee, wherever Mr. Dee

22   is directing you to get them to him.       And as far as the

23   City wanting Mr. Ranta to keep them confidential, I

24   have no control over David Ranta.       He’s not a party to

25   this action and he doesn’t have to agree to keep these
                                                                 28



 1   documents confidential.     This law was put in place to

 2   protect his records, not to protect the City.

 3              So I do think it’s in your interest, Mr.

 4   Dee, and your interest, Mr. Zuckerman -- and, Mr. Ha, I

 5   know you’ll go along with however this goes -- to

 6   negotiate some sort of mutual protective order because

 7   I know that Patricia Ranta doesn’t want her mental

 8   health or doctors’ records to be used for any purpose

 9   other than this litigation.     And as long as Patricia,

10   Priscilla, and Nicholas can agree that they won’t use

11   what is being released by David Ranta for any other

12   purpose, that does not tie Mr. Dee’s hands.      Mr. Dee

13   was the authorized agent to get these.      I don’t expect

14   that Mr. Dee will be posting them anywhere.      I imagine

15   he’ll just give them to David Ranta and that will be

16   what he’s been authorized to do.

17              MR. HA:   Judge, I just have one concern.

18              THE COURT:     This is Mr. Ha?

19              MR. HA:   Yes, Judge.    I just have one

20   concern.   The parties have been trying to negotiate a

21   stipulation protective order.      In addition to this

22   issue of the confidentiality of David Ranta’s criminal

23   records, there are also other issues in dispute that’s

24   sort of holding up the agreement.      The concern I have

25   is, if the agreement is being held up, that’s going to
                                                                    29



 1   delay us getting the records.

 2               THE COURT:     What are the other issues?    All

 3   I keep getting are the same issues.       I keep getting the

 4   same issues.     I know that there is a medical release

 5   issue.    I think that that was already done, right?          Mr.

 6   Dee provided releases for eight providers, so that’s

 7   done.    There’s a confidentiality issue and I brought up

 8   that we cannot hold David Ranta to confidentiality.

 9   He’s not a party to this case.       He has a right to his

10   own sealed records and that Mr. Dee may provide those

11   records to him because he was designated as David

12   Ranta’s agent.

13                 MR. HA:   There are other issues that --

14                 THE COURT:   What is it that you’re speaking

15   to, Mr. Ha?

16                 MR. HA:   One other issue is the

17   confidentiality of police disciplinary records.         Mr.

18   Zuckerman had made a proposal, I think it was late last

19   week, to resolve this and maybe he can speak directly

20   to that, but we have not been able to resolve that.

21                 THE COURT:   Mr. Zuckerman, there’s nothing

22   in your papers about it.       Do you want to brief it for

23   me?

24                 MR. ZUCKERMAN:   Yes, I’d like to brief the

25   confidentiality issues.
                                                                30



 1               THE COURT:    Not of everything because I am

 2   ordering you to produce those records that you were

 3   supposed to produce within two weeks, as of your

 4   November 10 th letter, which is document 74.    Those will

 5   be produced on December 1 st .   If you want to brief

 6   something for me about the disciplinary records, you

 7   can do that by Friday, December 4 th , and it better have

 8   case law support for it, not just be, we don’t want to

 9   turn over these records.      And the way I understand it,

10   50(h) has now been changed by the state and so records

11   should be made available.

12               MR. HA:     Would it be possible, Judge, if

13   your Honor is directing the parties in this case, the

14   plaintiff and defendants, to keep David Ranta’s

15   criminal records only for use in this case confidential

16   and only to be used in connection with this case, that

17   if we the understanding, then Mr. Dee, once he gets the

18   records from the D.A.’s office, can just go ahead and

19   provide us with copies while we wait to have the other

20   issues resolved.

21               THE COURT:     That’s what I expect Mr. Dee to

22   do.   I’m telling the D.A. that they have to get them to

23   Mr. Dee by the 1 st .   And if there are other issues

24   regarding records that you want the Court to address,

25   you should not raise it orally when you’ve give me
                                                                   31



 1   nothing to support any argument that there are other

 2   issues here.   We had the medical record releases.

 3   That’s been done.     There’s a disagreement about the

 4   discovery schedule.     Defendants think it shouldn’t

 5   begin until there’s a confidentiality stipulation.

 6              I don’t see that, Mr. Zuckerman, in the

 7   rules anywhere.     So I think that you are dragging your

 8   feet a bit, Mr. Zuckerman, and I’m not going to let

 9   that happen.   I want you to move on this.     I want the

10   D.A. to turn over what was supposed to be turned over

11   within two weeks by December 1 st .   Make sure you have

12   the right address for Mr. Dee.

13              As far as the medical releases and the

14   confidentiality, I believe that Priscilla, Nicholas,

15   and Patricia might be willing and should be willing,

16   because they want their own medical records to be kept

17   confidential -- but I’m not going to take this on the

18   fly, just you give me letters, you don’t follow up with

19   the letters, meaning it was supposed to be done.        The

20   production on disks of the documents previously

21   produced to Ranta’s attorney were supposed to be

22   produced within two weeks of the November 10 th letter.

23   That would be today.     It isn’t happening.   I’m giving

24   you until December 1 st to do that.

25              I am directing you, Mr. Dee, to go back to
                                                                 32



 1   the table with Mr. Zuckerman and Mr. Ha because you’re

 2   going nowhere fast here.       I won’t let them stonewall

 3   you and I won’t let them bully you into signing

 4   something where you can’t give these records to Mr.

 5   Ranta because I don’t think the law provides for that,

 6   but you do need to protect your own clients’ records

 7   and you do need to speak to your clients because David

 8   Ranta is not your client, about trying to get something

 9   resolved here so you can move past this.

10                MR. DEE:     We will do so, your Honor.    I

11   think Mr. Ha’s point -- I agree with that.       Once the

12   D.A. turns over the documents on December 1 st , the

13   unsealed documents, I’ll gladly share them with the

14   defendants right away, as long as they agree to hold

15   them in confidence until we agree or the Court orders

16   with respect to the confidentiality.

17                THE COURT:     But, again, your clients,

18   meaning Priscilla, Nicholas, and Patricia, have to be

19   part of this.

20                MR. DEE:     Yes, yes, that’s agreed.

21                MR. ZUCKERMAN:     Your Honor --

22                THE COURT:     If there’s going to be -- if

23   there’s going to be a motion made, if you’re going to

24   brief a motion, I want you serve it by next Friday, Mr.

25   Zuckerman.    All I’ve gotten are letters and the letters
                                                                  33



 1   cite not a single case.       So if you’re trying to tell me

 2   that I have a duty to do something in this case, I

 3   would like you to give me some case law support from

 4   the Second Circuit for what it is you’re proposing.

 5   And if you don’t have that, then don’t make -- don’t

 6   make the request.

 7                MR. ZUCKERMAN:     Your Honor, there are a lot

 8   of district court cases on that 50(a) issue.

 9                THE COURT:    No, it’s changed, sir, because

10   there’s been new legislation.

11                MR. ZUCKERMAN:     And judges have ruled on it

12   and ruled that it doesn’t change the fact that federal

13   law and the Federal Rules of Civil Procedure --

14                THE COURT:     That’s good.   Then you’ll be

15   able to provide me with case law support, but I’m not

16   doing this on the fly, when you bring up nothing about

17   it in your letters to the Court.       So if you want to

18   brief the issue, by next Friday.       And by next Tuesday,

19   you’ll produce to Mr. Dee the documents that were

20   referred to in the November 11 th letter.

21                Is there anything else today, Mr. Dee,

22   before we adjourn?

23                MR. DEE:     Not for plaintiffs, your Honor,

24   thank you.

25                THE COURT:     Again, Mr. Dee, you’re playing
                                                                34



 1   in a dangerous spot here because you don’t represent

 2   David Ranta.   I understand that you’re the agent that

 3   was made in the 160.50 designation but I am saying you

 4   want to move along the case of Priscilla, Nicholas, and

 5   Patricia, and these issues are not helping us move

 6   along the case.

 7              MR. DEE:     They are not but I cannot let the

 8   City dictate to do whatever they want just because we

 9   want to resolve this case, either.       So I appreciate

10   that but they have been informed every step of the way

11   of what’s going on.

12              THE COURT:     Well, I’ll appreciate you trying

13   to work out the issue regarding the disciplinary

14   records with Mr. Ha and with Mr. Zuckerman, and maybe I

15   won’t have to decide the issue.       Maybe the parties

16   could agree, okay?

17              MR. DEE:     Understood, your Honor.

18              THE COURT:     Okay.   So it’s a direct order of

19   the Court, Mr. Zuckerman, that the D.A. will produce

20   those records by the 1 st , and you should find out where

21   Mr. Dee wants them to be sent, and they should not be

22   sent snail mail.     They should either be overnight mail

23   to him or delivered to him.       They’re disks.

24              Anything else, Mr. Zuckerman, before we

25   adjourn?
                                                                35



 1               MR. ZUCKERMAN:   Yeah, I do have one

 2   question, your Honor.    Are you ruling that the City has

 3   to enter into a confidentiality provision as to the use

 4   of the Kings County D.A. documents given your Honor’s

 5   order that Mr. Dee may turn them over to David Ranta?

 6               THE COURT:   That was a complete non

 7   sequitur.   I said that you must turn them over to Mr.

 8   Dee.   I didn’t say that you must do anything else.

 9               MR. ZUCKERMAN:   Then could there at least be

10   an order to Mr. Dee to turn over the documents to us --

11               THE COURT:   He said he would.

12               MR. ZUCKERMAN:   -- so that we can use them?

13               THE COURT:   He said he would.

14               MR. ZUCKERMAN:   Okay, but I just want to be

15   clear that the City is not bound to enter into a

16   confidentiality provision as to these Kings County D.A.

17   documents in order to receive them.

18               THE COURT:   You know, again, I just

19   suggested that you speak to each other about working

20   this out for the plaintiff and the defendants in this

21   action, which would not bind David Ranta because he’s

22   neither a plaintiff nor a defendant.     You keep wanting

23   to go back to reiterate.     I can’t require the parties

24   to enter into this agreement.     I suggest that the

25   protective order will cover the disclosure of these
                                                                    36



 1   records, which will be obtained from the D.A.’s office,

 2   and that both Priscilla, Nicholas, and Patricia Ranta

 3   and the defendants, and the two named defendants, will

 4   enter into some sort of confidentiality order.         But I

 5   have not ordered you to sign something and I have not

 6   ordered Mr. Dee to sign something.

 7                 MR. ZUCKERMAN:   Then, your Honor, I would

 8   request that when Mr. Dee get those disks, that they be

 9   immediately provided to defendants’ counsel.

10                 THE COURT:   Mr. Zuckerman, you haven’t given

11   to him yet.     If he doesn’t give them to you, I’m sure

12   you know where to write.       You’re talking about he must

13   immediately do X and Y and you haven’t done anything.

14   And you wrote to the Court on the 10 th and said you

15   would produce those documents within two weeks.         It’s

16   hubris for you to raise that to me now.         Try to work

17   this out with Mr. Dee.      He cannot sign away Mr. David

18   Ranta’s rights.     He’s getting these documents for the

19   purpose of his clients, Patricia, Nicholas, and

20   Priscilla.

21                 Anything else, Mr. Zuckerman?

22                 MR. ZUCKERMAN:   No, your Honor.

23                 THE COURT:   Anything else, Mr. Ha?

24                 MR. HA:   No, Judge, thank you.

25                 THE COURT:   Then this matter is adjourned.
                                                              37



 1   Happy holiday, everybody.

 2             MR. HA:   Thank you, Judge.

 3             THE COURT:    I’ll put out an order.   Thank

 4   you.

 5                          * * * * * * *

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                             38



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18        I certify that the foregoing is a correct

19   transcript from the electronic sound recording of the

20   proceedings in the above-entitled matter.

21

22

23

24

25   ELIZABETH BARRON                    December 10, 2020
